          Case 1:21-cr-00092-AJN Document 31 Filed 03/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 3/8/2021
 United States of America,


                –v–                                                             21-cr-92 (AJN)

                                                                                   ORDER
 Yury Mosha, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       A presentment, arraignment, and initial conference in this matter is scheduled for March

9, 2021, at 11:00 a.m. The Court will conduct the proceeding by videoconference via the Skype

for Business Platform. The Court will separately provide the parties with instructions for

accessing the proceeding. Members of the public may access audio of the proceeding by calling

(917) 933-2166 and entering conference ID 99503721.

        If the Defendants wish to waive their right to physical presence at the proceeding,

defense counsel should return the attached waiver of physical presence before the conference.

Defense counsel may sign on the Defendant’s behalf if authorized by the Defendant to do so.


       SO ORDERED.

Dated: March 8, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
               Case 1:21-cr-00092-AJN Document 31 Filed 03/08/21 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  ‐v‐                                           CRIMINAL PROCEEDING
                                        ,                                          21‐cr‐92 (AJN)
                                               Defendant.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

Check Proceeding that Applies

____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with
           my attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern
           District of New York to confirm that I have received and reviewed the indictment; to have the indictment
           read aloud to me if I wish; to enter a plea of either guilty or not guilty before the judge; and to have an
           attorney beside me as I do. By signing this document, I wish to advise the court that after consultation
           with my attorney I willingly give up my right to appear in person before the judge for my arraignment. By
           signing this document, I also wish to advise the court that I willingly give up any right I might have to have
           my attorney next to me for my arraignment so long as the following conditions are met. I want my
           attorney to be able to participate in the proceeding and to be able to speak on my behalf during the
           proceeding. I also want the ability to speak privately with my attorney at any time during the proceeding if
           I wish to do so.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name

____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of
           time in which access to the courthouse has been restricted on account of the COVID‐19 pandemic. I
           request that my attorney be permitted to represent my interests at the proceedings even though I will not
           be present.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name
            Case 1:21-cr-00092-AJN Document 31 Filed 03/08/21 Page 3 of 3




I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my
client’s absence. I will inform my client of what transpires at the proceedings and provide my client with a copy of
the transcript of the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
